TENNESSEE BUREAU OF WORKERS’ COMPENSATION
             IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                            AT MURFREESBORO

DAVID WILLIAMS                                          )    Docket No.: 2015-05-0235
         Employee,                                      )
v.                                                      )    State File Number: 75284-2014
NISSAN NORTH AMERICA, INC.                              )
         Employer,                                      )    Judge Dale Tipps
And                                                     )
SAFETY NAT. CAS. CORP.                                  )
         Insurance Carrier.                             )



                             COMPENSATION HEARING ORDER


        This matter came before the undersigned Workers’ Compensation Judge on July 6,
2016, for a Compensation Hearing pursuant to Tennessee Code Annotated section 50-6-
239 (2015). The central legal issues are: (1) whether the conditions for which the
employee, David Williams, seeks benefits arose primarily out of and in the course and
scope of his employment with the employer, Nissan North America, Inc,; (2) whether Mr.
Williams is entitled to temporary disability benefits, and if so, in what amount; (3)
whether Mr. Williams is entitled to permanent disability benefits; (4) whether Mr.
Williams is entitled to past or future medical benefits; and (5) whether Mr. Williams’ left
elbow injury claim is barred for failure to provide adequate statutory notice.1 For the
reasons set forth below, this Court finds that Mr. Williams established by a
preponderance of the evidence that he provided adequate notice and that he sustained a
left elbow injury primarily arising out of and in the course and scope of his employment
with Nissan. Accordingly, the Court finds that Mr. Williams is entitled to medical
benefits, temporary total disability benefits, and permanent partial disability benefits.

                                             History of Claim

        Mr. Williams is a forty-nine-year-old resident of Rutherford County, Tennessee.
1
 A complete listing of the technical record and exhibits admitted at the Compensation Hearing is attached to this
Order as an appendix.

                                                       1
He testified he has worked for Nissan for approximately fifteen years. For approximately
eight years prior to his work injury, he worked in the paint prep booth.

        Mr. Williams described his work in considerable detail. The paint prep booth had
six different job stations, and each employee in the booth would perform a four-job
rotation every workday. The work involved inspection and preparation of automobile
bodies for painting. Although the specific duties varied with each station, Mr. Williams
was required to check for defects in the metal by sight and by feel. When defects were
located, Mr. Williams would rub them out manually with a sanding screen or sand them
off with one of several power sanders. The line typically ran 400 to 440 vehicles per
shift, so Mr. Williams performed this procedure approximately every forty to forty-five
seconds.

       On June 13, 2014, Mr. Williams was involved in a work accident that resulted in
injuries to his shoulder. Nissan accepted the claim as compensable and provided medical
treatment with Dr. Jeffrey Hazlewood, the authorized treating physician (ATP). The
Bureau approved a settlement in that claim on January 13, 2016. (Ex. 10.) Following his
return to work after the shoulder injury, Mr. Williams began developing tingling and
numbness from his left elbow to his ring finger and small finger. He reported the
problem to the nurse practitioner in the onsite medical clinic, who examined him and
performed some type of motion tests. Mr. Williams contended he did not feel he had
access to any further authorized treatment for his left elbow after that visit.

       Mr. Williams subsequently developed similar symptoms in his right elbow, as well
as locking and pain in his right shoulder. He reported these problems to his supervisor on
September 18, 2014. Nissan provided a panel of physicians, from which he selected Dr.
Hazlewood. (Ex. 7.)

        Dr. Hazlewood, who was still treating Mr. Williams’ left shoulder condition, saw
him on October 1, 2014, for complaints of right elbow and shoulder pain. Mr. Williams
reported a gradual onset of pain that he attributed to repetitive pushing, pulling, and
lifting on the job. He denied any other events or contributing activities. Dr. Hazlewood
examined Mr. Williams and performed some physical tests. He noted full rotation of the
shoulder with pain, some crepitus, and a positive Neer’s impingement sign. He found
full range of motion in the elbow with no swelling. (Ex. 2 to Dr. Hazelwood’s
deposition.)

      Dr. Hazlewood’s impression was:

      Generalized right shoulder girdle pain and right lateral elbow pain. I don’t
      really get a lateral epicondylitis on exam, but just some tenderness around
      the elbow itself without swelling. I don’t find any evidence of ligament or
      tendon rupture. The shoulder seems to be more of a generalized rotator

                                            2
      cuff tendinitis type syndrome and possibly impingement. I do not find any
      suggestion of rotator cuff tear.
Id. When asked to address causation, Dr. Hazlewood further stated:

      I just don’t see how this is a “true work related event,” and certainly there is
      no structural anatomical injury from “a harmful event at work,” in my
      opinion. . . . I can’t call it a repetitive overuse type phenomenon given the
      fact he has been working the same job he has worked for quite awhile, and
      he never had any problems before. One can call this a compensation effect,
      but per the research literature a compensation effect does not cause a work
      compensable injury/structural injury. Also, I don’t think there is a
      structural injury here as much as just either idiopathic shoulder pain and
      elbow pain vs. soreness in the muscles from using his arm more on the
      right. . . . I cannot state this is a work related injury, especially with the new
      laws that have come out July 1st.
Id.

       Dr. Hazlewood reiterated his right-arm causation opinion and analysis in his
deposition testimony, and confirmed he never examined, treated, or discussed Mr.
Williams’ left elbow with him. (Ex. 2 at 10-13.) On cross-examination he characterized
Mr. Williams’ condition as idiopathic because he could not identify any cause of the
shoulder and elbow complaints. Id. at 24-29. He also confirmed he did no diagnostic
studies of the elbow or shoulder, and acknowledged those could be useful in determining
the presence of a structural injury. Id. at 31-32.

       Based on Dr. Hazlewood’s opinion, Nissan denied Mr. Williams’ claim on
October 10, 2014, on the grounds that his condition was not primarily work related. (Ex.
9.) Mr. Williams sought medical treatment on his own with Dr. Roderick Vaughan,
whom he saw for the first time on October 20, 2014. Dr. Vaughan examined Mr.
Williams and ordered MRIs of the right elbow and shoulder, as well as a nerve
conduction study. After reviewing the films and test results, Dr. Vaughan diagnosed
right rotator cuff syndrome, right lateral epicondylitis/tendinopathy, and right cubital
tunnel syndrome. (Ex. 3 at 28.) He performed surgical epicondylar debridement,
extensor tendon repair, and ulnar nerve decompression transposition on December 11,
2014. Id. at 37.

       On December 29, 2014, Mr. Williams complained to Dr. Vaughan of left shoulder
and elbow pain and numbness in his left ring finger and small finger. He reported these
symptoms began approximately one month prior to his right arm and shoulder problem.
After an EMG and MRI, Dr. Vaughan assessed left ulnar neuropathy. Id. at 41, 60. He
performed a left ulnar decompression and transposition on March 3, 2015. Id. at 95.

                                              3
       In his deposition, Dr. Vaughan was asked whether Mr. Williams’ right cubital
tunnel injury primarily arose as a result of his repetitive work injuries. He responded:

       Mr. Williams had relayed to me that he performed repetitive gripping at
       work and used pneumatic tools, which could cause vibration. He also
       indicated that he worked in an outstretched manner and that his hands were
       used relatively close to the torso with the elbow in flexion. Mr. Williams
       had no other significant contributing factors such as a history of blunt
       trauma to the ulnar nerve or history of diabetes, which can contribute to
       neuropathy. In turn, I estimated that it was probable that his cubital tunnel
       syndrome on both the right and left upper extremities were related to his
       repetitive work activities.

(Ex. 1 at 17-18.)

      When asked whether Mr. Williams’ right shoulder injury arose primarily out of his
work activities, Dr. Vaughan testified:

       His MRI demonstrated mild biceps tendinitis and there was a questionable
       tear of the superior labrum, mild tendinosis of the cuff was also noted. No
       cuff tear was seen. I thought that it was probable that his findings were
       degenerative and the repetitive work activity could exacerbate that
       underlying condition but was not the majority causation of it. . . . I’m of the
       opinion that it would be more than 50 percent probable that [the work
       activities] would exacerbate the underlying condition.
Id. at 18-19. Dr. Vaughan also opined it was more probable than not that the right cubital
tunnel surgery was reasonable and medically necessary to treat Mr. William’s work-
related condition. Id.

       Regarding Mr. Williams’ left arm, Dr. Vaughan testified that the cubital tunnel
conditions primarily arose out of his repetitive work activities. Id. He went on to assign
whole body impairments of two percent for the left elbow and five percent for the right
elbow. He assigned no impairment to the right shoulder. Id. at 20-21.

      Following Mr. Williams’ recovery from surgery, he returned to work at Nissan,
where he now works in a different department.

       Mr. Williams filed a Petition for Benefit Determination (PBD) on August 4, 2015,
seeking temporary and permanent disability and medical benefits. The parties did not
resolve the disputed issues through mediation, and the Mediating Specialist filed a post-
discovery Dispute Certification Notice (DCN) on June 15, 2016.

                                             4
       At the Compensation Hearing, Mr. Williams asserted he is entitled to medical
treatment, temporary disability benefits, and permanent disability benefits for injuries to
his right shoulder, right elbow, and left elbow arising primarily out of and in the course
and scope of his employment. He contended he has rebutted the statutory presumption of
correctness attached to the right shoulder/elbow causation opinions of Dr. Hazlewood.
Specifically, he argued that Dr. Hazlewood’s causation opinions in this case are
inconsistent. He also asserted Dr. Hazlewood is biased in favor of workers’
compensation carriers and employers. He further contended Dr. Hazlewood’s opinion is
unsound because he only saw Mr. Williams on one occasion and failed to order or
consider any diagnostic studies in reaching his conclusions.

       Mr. Williams contended Dr. Vaughan, on the other hand, is a board certified
orthopedic surgeon who is better equipped to evaluate his injuries. He was the treating
physician who saw Mr. Williams many times over the course of several months. Mr.
Williams maintained Dr. Vaughan’s causation opinion, when taken in conjunction with
the lay testimony, is sufficient to overcome the presumption of correctness statutorily
afforded to Dr. Hazlewood.

       Nissan countered that Mr. Williams is not entitled to any additional workers’
compensation benefits for his left elbow because he failed to provide the statutorily-
required notice of the injury. It further argued Mr. Williams has not met his burden of
proving compensability because Dr. Vaughan’s opinion is insufficient to overcome the
presumption that Dr. Hazlewood’s opinion is correct. Nissan further asserted it has a
statutory right to an offset against any medical and disability benefits.

                        Findings of Fact and Conclusions of Law

        The following legal principles govern this case. Mr. Williams has the burden of
proof on all essential elements of his claim. Scott v. Integrity Staffing Solutions, No.
2015-01-0055, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Tenn. Workers’ Comp.
App. Bd. Aug. 18, 2015). “[A]t a compensation hearing where the injured employee has
arrived at a trial on the merits, the employee must establish by a preponderance of the
evidence that he or she is, in fact, entitled to the requested benefits.” Willis v. All Staff,
No. 2014-05-0005, 2015 TN Wrk. Comp. App. Bd. LEXIS 42, at *18 (Tenn. Workers’
Comp. App. Bd. Nov. 9, 2015); see also Tenn. Code Ann. § 50-6-239(c)(6) (2015)
(“[T]he employee shall bear the burden of proving each and every element of the claim
by a preponderance of the evidence.”). In analyzing whether Mr. Williams has met his
burden, the Court will not construe the law remedially or liberally in his favor, but
instead must construe the law fairly, impartially, and in accordance with basic principles
of statutory construction favoring neither Mr. Williams nor Nissan. See Tenn. Code Ann.
§ 50-6-116 (2015).



                                              5
                                     Compensability

        Mr. Williams’ burden includes proving his injury arose primarily out of and occur
in the course and scope of the employment. Tenn. Code Ann. § 50-6-102(14) (2015). To
do so, he must show his injury was “caused by a specific incident, or set of incidents,
arising primarily out of and in the course and scope of employment, and is identifiable by
time and place of occurrence.” Tenn. Code Ann. § 50-6-102(14)(A) (2015). Further, he
must show, “to a reasonable degree of medical certainty that it contributed more than
fifty percent (50%) in causing the . . . disablement or need for medical treatment,
considering all causes.” Tenn. Code Ann. § 50-6-102(14)(C) (2015).

        Applying these principles to the facts of this case, the Court finds Mr. Williams
has met his burden and is entitled to the requested benefits for his left elbow injury. He
testified he developed tingling and numbness from his left elbow to his ring finger and
small finger, which he reported to the nurse practitioner in Nisan’s onsite medical clinic.
This constitutes a specific set of incidents, identifiable by time and place of occurrence.
Nissan submitted no proof to the contrary.

       Regarding Nissan’s notice defense, Tennessee Code Annotated section 50-6-
201(a)(1) (2015), provides in pertinent part that:
      Every injured employee . . . shall, immediately upon the occurrence of an
      injury, or as soon thereafter as is reasonable and practicable, give or cause
      to be given to the employer who has no actual notice, written notice of the
      injury . . . unless it can be shown that the employer had actual knowledge of
      the accident. (Emphasis added.)
As noted above, Nissan failed to present any evidence rebutting Mr. Williams’ testimony
that he told Nissan’s nurse practitioner about his left elbow problems. The Court finds he
has established Nissan’s actual knowledge of the injury and that this constitutes adequate
legal notice.

        The only medical evidence submitted regarding the cause of Mr. Williams’ left
elbow condition was the opinion of Dr. Vaughan, who testified the cubital tunnel
condition primarily arose out of Mr. Williams’ repetitive work activities. As this opinion
was unrebutted by any medical proof, the Court finds Mr. Williams has met his burden of
proving “to a reasonable degree of medical certainty that [his work] contributed more
than fifty percent (50%) in causing the . . . disablement or need for medical treatment.”

        Nissan argued that the Court should disregard Dr. Vaughan’s opinion because he
failed to demonstrate an accurate understanding of Mr. William’s job duties. While there
are some discrepancies in Dr. Vaughan’s description of how much grasping and lifting
Mr. Williams had to perform, the Court finds Mr. Williams’ description of his work
duties is generally consistent with “repetitive work activities” in Dr. Vaughan’s
                                            6
diagnosis. Further, the Court notes that during Dr. Vaughan’s deposition, he did not
change his causation opinion after Nissan’s attorney provided him with a moderately
detailed description of Mr. Williams’ job duties.

       Regarding Mr. Williams’ right elbow and shoulder claim, the Court finds he failed
to meet his burden of establishing the necessary causal relationship between his work and
his injuries. Dr. Hazlewood testified that these conditions did not primarily arise out of
and in the course and scope of employment. Dr. Vaughan’s testimony was insufficient to
overcome the statutory presumption of Dr. Hazlewood’s opinion established by
Tennessee Code Annotated section 50-6-102(14)(E) (2015).

        Although the parties disputed the relative weight of the medical testimony, the
Court finds that, even in the absence of Dr. Hazlewood’s opinion, Dr. Vaughan’s opinion
would fail to meet the statutory threshold necessary to establish causation. As noted
above, Mr. Williams bears the burden of proving, “to a reasonable degree of medical
certainty” that his injury “contributed more than fifty percent (50%) in causing the . . .
disablement or need for medical treatment, considering all causes.” While Dr. Vaughan
was asked whether Mr. Williams’ work was the primary cause of his injury, he only
testified that the cubital tunnel syndrome was “related to his repetitive work activities.”
Similarly, he noted the right shoulder condition was degenerative, but Mr. Williams’
work “exacerbate[d] the underlying condition.” The essential problem with Dr.
Vaughan’s opinion is that it only establishes Mr. Williams’ right arm and shoulder
conditions are related to his work, not that the work primarily caused them. In the
absence of any other medical opinion, Mr. Williams cannot meet his burden of
establishing the requisite medical causation, much less rebutting Dr. Hazlewood’s
opinion by a preponderance of the evidence.

                              Temporary Disability Benefits

       An injured worker is eligible for temporary total disability (TTD) benefits if: (1)
the worker became disabled from working due to a compensable injury; (2) there is a
causal connection between the injury and the inability to work; and (3) the worker
established the duration of the period of disability. Jones v. Crencor Leasing and Sales,
No. 2015-06-0332, 2015 TN Wrk. Comp. App. Bd. LEXIS 48, at *7 (Tenn. Workers’
Comp. App. Bd. Dec. 11, 2015) (citing Simpson v. Satterfield, 564 S.W.2d 953, 955
(Tenn. 1978)).

       The parties stipulated that, in the event the Court determines the left elbow injury
to be compensable, Mr. Williams is entitled to temporary total disability benefits from
March 12, 2015, through June 24, 2015, a period of 105 days. At the stipulated
compensation rate of $835.00, this results in temporary total disability benefits of
$12,525.00.


                                            7
                              Permanent Disability Benefits

       For post-July 1, 2014 injuries, permanent partial disability is paid at sixty-six and
two-thirds percent of the injured employee’s average weekly wage for the period of
compensation as determined by multiplying the employee’s impairment rating by 450
weeks. Tenn. Code Ann. § 50-6-207(3)(A) (2015). The only medical impairment rating
assigned in this case is the two percent impairment given by Dr. Vaughan, giving Mr.
Williams a period of compensation of nine weeks. At his stipulated compensation rate,
his “original award” is $7,515.00. He is not entitled to any further disability benefits
because he returned to work earning the same or greater wages. See Tenn. Code Ann. §
50-6-207(3)(B) (2015).

                                   Disability Plan Setoff

       Nissan claims to be entitled to a setoff against any temporary or permanent
disability benefits, pursuant to Tennessee Code Annotated section 50-6-114(b) (2015),
which provides:

       Any employer may set off from temporary total, temporary partial,
       permanent partial and permanent total disability benefits any payment made
       to an employee under an employer funded disability plan for the same
       injury; provided, that the disability plan permits such an offset. The offset
       from a disability plan may not result in an employee’s receiving less than
       the employee would otherwise receive under this chapter. In the event that
       a collective bargaining agreement is in effect, this subsection (b) shall be
       subject to the agreement of both parties.

        The parties stipulated that a Nissan-funded disability plan paid Mr. Williams
short-term and long-term disability benefits totaling $18,518.95 for the period of
November 19, 2014, through June 24, 2015. It further appears Nissan’s plans specifically
allow for such a setoff. However, the parties provided no detailed record of the disability
payments or any indication of the totals paid to Mr. Williams from March 12, 2015,
through June 24, 2015, the period of his recovery from the left elbow surgery. As a
result, the Court is left without any information showing the amount of the “payment
made to [Mr. Williams] under an employer funded disability plan for the same injury.”
Without any means of calculating the disability plan benefits attributable solely to the left
arm injury, the Court must deny Nissan’s setoff request.

                                     Medical Expenses

      “[T]he employer or the employer’s agent shall furnish, free of charge to the
employee, such medical and surgical treatment . . . made reasonably necessary by

                                             8
accident[.]” Tenn. Code Ann. § 50-6-204(a)(1)(A) (2015). Having found that Mr.
Williams’ left arm injury constituted a compensable work injury, the Court finds Nissan
is responsible for the costs associated with treating that condition.2 As Dr. Vaughan
provided extensive treatment, including surgery, for left elbow condition, it is appropriate
that he be designated the authorized treating physician for any future treatment.

    IT IS, THEREFORE, ORDERED as follows:

     1. Medical care for Mr. Williams’ left elbow injuries shall be paid by Nissan or its
        workers’ compensation carrier, who shall continue to provide Mr. Williams with
        medical treatment for these injuries as required by Tennessee Code Annotated
        section 50-6-204 (2015). Dr. Vaughan shall be designated the authorized treating
        physician for any future care. Medical bills shall be furnished to Nissan or its
        workers’ compensation carrier by Mr. Williams or the medical providers.

     2. Nissan shall pay past due temporary total disability benefits of $12,525.00 for the
        period from March 12, 2015, through June 24, 2015.

     3. Nissan shall pay $7,515.00 in permanent partial disability benefits.

     4. Mr. Williams’ attorney is awarded an attorney’s fee of twenty percent of the total
        permanent and temporary disability benefits.

     5. Costs of this cause of $150.00 are assessed against Nissan pursuant to Tennessee
        Compilation Rules and Regulations 0800-02-21-.07 (2015), to be paid within five
        days of this order becoming final.

     6. Nissan shall prepare and file a statistical data form within ten business days of the
        date of this order, pursuant to Tennessee Code Annotated section 50-6-244 (2015).

     7. After a Compensation Hearing Order entered by a Workers’ Compensation Judge
        has become final in accordance with Tennessee Code Annotated section 50-6-
        239(c)(7) (2015), compliance with this Order must occur in accordance with
        Tennessee Code Annotated section 50-6-239(c)(9) (2015). The Insurer or Self-
        Insured Employer must submit confirmation of compliance with this Order to the
        Bureau by email to WCCompliance.Program@tn.gov no later than the fifth
        business day after this Order becomes final or all appeals are exhausted. Failure to
        submit the necessary confirmation within the period of compliance may result in a

2
  The parties stipulated that a Nissan-funded health plan paid Mr. Williams’ medical bills. Nissan contends this
satisfies its statutory requirement of providing reasonable and necessary medical treatment. If Nissan choses to pay
medical treatment from its health plan, that would seem to constitute compliance with the statute and this order, but
the Court declines to make any apportionment between Nissan’s health plan provider and its workers’ compensation
carrier.

                                                         9
      penalty assessment for non-compliance.

      ENTERED this the 13th day of July, 2016.


                                   _____________________________________
                                         Dale Tipps
                                         Workers’ Compensation Judge


Right to Appeal:

      Tennessee Law allows any party who disagrees with this Compensation Hearing
Order to appeal the decision to the Workers’ Compensation Appeals Board or the
Tennessee Supreme Court. To appeal your case to the Workers’ Compensation Appeals
Board, you must:

   1. Complete the enclosed form entitled: “Compensation Hearing Notice of Appeal.”

   2. File the completed form with the Court Clerk within thirty calendar days of the
      date the Workers’ Compensation Judge entered the Compensation Hearing Order.

   3. Serve a copy of the Compensation Hearing Notice of Appeal upon the opposing
      party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is
      practicable. Failure to timely pay the filing fee or file the Affidavit of
      Indigency in accordance with this section shall result in dismissal of the
      appeal.

   5. The party filing the notice of appeal, having the responsibility of ensuring a
      complete record on appeal, may request, from the Court Clerk, the audio recording
      of the hearing for the purpose of having a transcript prepared by a licensed court
      reporter and filing it with the Court Clerk within fifteen calendar days of the filing

                                            10
      of the Compensation Hearing Notice of Appeal. Alternatively, the party filing the
      appeal may file a joint statement of the evidence within fifteen calendar days of
      the filing of the Compensation Hearing Notice of Appeal. The statement of the
      evidence must convey a complete and accurate account of what transpired in the
      Court of Workers’ Compensation Claims and must be approved by the workers’
      compensation judge before the record is submitted to the Clerk of the Appeals
      Board. See Tenn. Comp. R. & Regs. 0800-02-22-.03 (2015).

   6. After the Workers’ Compensation Judge approves the record and the Court Clerk
      transmits it to the Workers’ Compensation Appeals Board, the appeal will be
      docketed and assigned to an Appeals Board Judge for review. At that time, a
      docketing notice shall be sent to the parties. Thereafter, the parties have fifteen
      calendar days to submit briefs to the Appeals Board for consideration. See Tenn.
      Comp. R. & Regs. 0800-02-22-.02(3) (2015).

    To appeal your case directly to the Tennessee Supreme Court, the
Compensation Order must be final and you must comply with the Tennessee Rules
of Appellate Procedure. If neither party timely files an appeal with the Appeals
Board, this Order will become final by operation of law thirty calendar days after
entry pursuant to Tennessee Code Annotated section 50-6-239(c)(7).




                                          11
                                      APPENDIX

Technical record:

   1.   Petition for Benefit Determination
   2.   Post-Discovery Dispute Certification Notice
   3.   Joint Pre-Hearing Statement and Stipulations
   4.   Employee’s Compensation Pre-Hearing Brief
   5.   Employer’s Compensation Pre-Hearing Brief

The Court did not consider attachments to Technical Record filings unless admitted into
evidence during the Compensation Hearing. The Court considered factual statements in
these filings or any attachments to them as allegations unless established by the evidence.

Exhibits:

    1. Deposition transcript of Dr. Roderick Vaughan
    2. Deposition transcript of Dr. Jeffrey Hazlewood
    3. Employee Medical Records Index
    4. First Report of Injury
    5. Wage Statement
    6. Employee/Manager Medical Statement
    7. C-42 Physician Panel
    8. Nissan Employee Benefits Manual (excerpts)
    9. C-23 Notice of Denial
    10. Settlement approval documents of January 13, 2016
    11. July 17, 2015 email from Marshall McClarnon to Howard Keltner (identification
        only)
    12. Affidavit of David Williams
    13. David Williams’ responses to Nissan’s written discovery requests
    14. Medical bills (identification only)




                                            12
                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Compensation Hearing Order
 was sent to the following recipients by the following methods of service on this the 13th
 day of July, 2016.


Name                    Certified    Fax    Via          Email Address
                        Mail         Number Email
Marshall McClarnon,                           X          marshall@poncelaw.com
Esq.
Thomas Tucker, Esq.                                X     tomtucker@bellsouth.com

                                          ______________________________________
                                            PENNY SHRUM, COURT CLERK
                                                 wc.courtclerk@tn.gov




                                            13